
	

113 S2918 IS: Democracy Day Act of 2014
U.S. Senate
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2918
		IN THE SENATE OF THE UNITED STATES
		
			November 12, 2014
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To designate Federal election day as a public holiday.
	
	
		1.Short title
			This Act may be cited as the
		  Democracy Day Act of 2014.
		2.Federal election day as a public holiday(a)In generalSection 6103(a) of title 5, United States Code, is amended by inserting after the matter relating
			 to Columbus Day, the following undesignated paragraph:Federal Election Day, the Tuesday next after the first Monday in November in each even-numbered
			 year..(b)Conforming amendmentSection 241(b) of the Help America Vote Act of 2002 (52 U.S.C. 20981(b)) is amended—(1)by striking paragraph (10); and(2)by redesignating paragraphs (11) through (19) as paragraphs (10) through (18), respectively.
				
